Citation Nr: 1751655	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  14-06 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

2. Entitlement to a compensable rating for malaria.

3. Entitlement to a compensable rating for hearing loss, left ear.

4. Entitlement to service connection for hearing loss, right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to obtain VA examinations.  VA examinations were last conducted in July 2012.  

In his substantive appeal to the Board, the Veteran indicated that his service-connected disabilities have changed in severity and that it is manifesting differently. See VA Form 9 dated February 2014; see also Appellant's Brief dated August 2017.  

In this particular case, the July 2012 VA examinations of record are too remote in time to address the current severity of the Veteran's service-connected PTSD, malaria, and hearing loss. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that an examination too remote for rating purposes cannot be considered "contemporaneous").

Given the above, the Board finds that remand is necessary to afford the Veteran VA examinations to ascertain the current severity and manifestations of his service-connected conditions.

With respect to his service connection claim for right ear hearing loss, the Board finds that remand is required to obtain an opinion on whether the Veteran suffers a current hearing loss disability of the right ear.  Further, the Board also finds that his service-connected left ear is inextricably intertwined with the development ordered above for his right ear, and remand of the left ear is therefore required.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding pertinent VA treatment records not evidenced by the current record and associate with the claims file.

2. After receipt of all additional records, schedule the Veteran for a VA psychiatric examination to determine the severity of the service-connected PTSD.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ) for PTSD.  The examiner should also identify the nature, frequency, and severity of all current manifestations of the Veteran's current service-connected PTSD.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected malaria.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. The examiner must utilize the appropriate DBQ.

4. After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA audiological examination to determine the current level of impairment of the Veteran's service-connected hearing loss (left ear).  The examiner's reports should fully set forth all current complaints and pertinent clinical findings.

The examiner is also asked to provide an etiological opinion addressing the Veteran's right ear.  

a) The examiner is asked to identify whether the Veteran has a current hearing loss disability of the right ear.

b) If so, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the hearing loss disability had onset in service or is related to the Veteran's time in service.  

5. Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the claims for increased ratings for PTSD, malaria, and hearing loss, left ear, and service connection for hearing loss, right ear. 

6. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

